USCA4 Appeal: 20-6713      Doc: 10         Filed: 01/11/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-6713


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JOSHUA JULIUS COLE,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:09-cr-00327-D-1)


        Submitted: August 31, 2021                                        Decided: January 11, 2022


        Before GREGORY, Chief Judge, and NIEMEYER and MOTZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Joshua Julius Cole, Appellant Pro Se. David A. Bragdon, Assistant United States Attorney,
        Jennifer P. May-Parker, Assistant United States Attorney, Lucy Partain Brown, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
        North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-6713     Doc: 10         Filed: 01/11/2022    Pg: 2 of 2




        PER CURIAM:

              Joshua Julius Cole appeals the district court’s order denying his motion for a

        sentence reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-391, § 404(b),

        132 Stat. 5194, 5222. Having reviewed the record, we conclude that the district court did

        not abuse its discretion in denying Cole’s motion. See United States v. Jackson, 952 F.3d

        492, 497, 502 (4th Cir. 2020) (stating standard of review). Accordingly, we affirm. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                    AFFIRMED




                                                   2